                          IN THE UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

IN RE:                                             §
                                                   §     CHAPTER 7
ORLY GENGER,                                       §
                                                   §     CASE NO. 19-10926-TMD
         Debtor.                                   §

       JOINDER OF TPR INVESTMENT ASSOCIATES, INC. TO SAGI GENGER’S
           AND THE ORLY GENGER 1993 TRUST’S MOTION TO EXTEND
         THE DEADLINE TO OBJECT TO DISCHARGE/DISCHARGEABILITY
                           [Relating to Docket No. 36]

TO THE HONORABLE JUDGE OF SAID COURT:

         TPR Investment Associates, Inc. (“TPR”), by and through its counsel of record, hereby

joins with Sagi Genger and The Orly Genger 1993 Trust in their Motion to Extend the Deadline

to Object to Discharge/Dischargeability [Dkt. No. 36] (the “Motion”), and respectfully states as

follows:

         1.        For the convenience of the Court and in the interests of judicial economy, TPR

has adopted and incorporated the arguments set forth in the Motion.

         2.        Based on the foregoing, the Court should enter an order (i) extending the deadline

to file objections to discharge and dischargeability through January 20, 2020, (ii) setting a

hearing, if necessary, on the Motion, and (iii) granting such other relief as is just and proper.

Dated:        September 27, 2019
                                              /s/ Sabrina L. Streusand
                                              Sabrina L. Streusand
                                              Texas Bar No. 11701700
                                              Streusand, Landon, Ozburn & Lemmon, LLP
                                              1801 S. Mopac Expressway, Ste. 320
                                              Austin, Texas 78746
                                              Telephone: (512) 236-9901
                                              Facsimile: (512) 236-9904
                                              streusand@slollp.com

                                              ATTORNEY FOR TPR INVESTMENT
                                              ASSOCIATES, INC.


{01519/0001/00240595.1}
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certified that a true and correct copy of the foregoing instrument
has been served on this 27th day of September, 2019 upon the parties listed below and all parties
requesting service via ECF notification:

         Eric Herschmann
         210 Lavaca St., Unit 1903
         Austin, TX 78701-4582

         Eric Herschmann
         c/o Raymond Battaglia
         66 Granburg Circle
         San Antonio, TX 78218-3010

         Internal Revenue Service
         Centralized Insolvency Operations
         PO Box 7346
         Philadelphia, PA 19101-7346

         Kasowitz, Benson, Torres LLP
         Attn: Daniel Benson, Esq.
         1633 Broadway, 21st Floor
         New York, NY 10019-6708

         United States Trustee
         903 San Jacinto, Suite 230
         Austin, TX 78701-2450

         Zeichner Ellman & Krause LLP
         1211 Avenue of the Americas, 40th Floor
         New York, NY 10036-6149

         Eric J. Taube
         Waller Lansden Dortch & Davis, LLP
         100 Congress Ave., Suite 1800
         Austin, TX 78701-4042

         Orly Genger
         210 Lavaca St., Unit 1903
         Austin, TX 78701-4582

         Ron Satija
         P.O. Box 660208
         Austin, TX 78766-7208




{01519/0001/00240595.1}
         D&K GP LLC
         c/o Shelby A. Jordan
         Jordan Holzer & Ortiz, P.C.
         6207 Bee Cave Road, Suite 120
         Austin, Texas 78746

         Arie Genger
         c/o Deborah D. Williamson
         Dykema Gossett PLLC
         112 East Pecan St., Suite 1800
         San Antonio, TX 78205

         Aaron M. Kaufman
         Dykema Gossett PLLC
         Comerica Bank Tower
         1717 Main St., Suite 4200
         Dallas, TX 75201

         Arie Genger
         19111 Collins Ave., Apt. 706
         Sunny Isles, FL 33160-2379

         SureTec Insurance Co.
         c/o Clark Hill Strasburger
         901 Main Street, #6000
         Dallas, Texas 75202

         Sagi Genger
         c/o John Dellaportas
         Emmt Marvin & Martin LLP
         120 Broadway, 32nd Floor
         New York, NY 10271-3291

         The Orly Genger 1993 Trust
         c/o Jay Ong
         Munsch Hardt Kopf & Harr PC
         303 Colorado Street, #2600
         Austin, Texas 78701


                                          /s/ Sabrina L. Streusand
                                          Sabrina L. Streusand




{01519/0001/00240595.1}
